                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CROSSAN D. HOOVER,
                                  11                                                    Case No. 19-cv-08352-RS (PR)
                                                        Petitioner,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                        ORDER OF DISMISSAL
                                  13
                                         C. KOENIG,
                                  14
                                                        Respondent.
                                  15

                                  16
                                  17                                       INTRODUCTION
                                  18          Petitioner seeks federal habeas corpus relief under 28 U.S.C. § 2254 from the
                                  19   Governor’s decision to deny parole after the Board of Parole Hearings had found him
                                  20   suitable for release. Because petitioner’s habeas claims are foreclosed by Supreme Court
                                  21   precedent, the petition is DISMISSED.
                                  22                                        BACKGROUND
                                  23          Petitioner was convicted in 1984 in a California state court of murder and sentenced
                                  24   to 26 years to life. (Pet., Dkt. No. 1 at 2.) In 2018 the California Board of Parole Hearings
                                  25   found him suitable for parole, but in 2019 the Governor reversed the decision. (Id. at 12,
                                  26   23, 131, and 177.) It appears petitioner exhausted his state court remedies before filing the
                                  27   instant federal petition.
                                  28
                                   1                                   STANDARD OF REVIEW
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only claiming he is in custody in
                                   4   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                   5   A district court considering an application for a writ of habeas corpus shall “award the writ
                                   6   or issue an order directing the respondent to show cause why the writ should not be
                                   7   granted, unless it appears from the application that the applicant or person detained is not
                                   8   entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate only where the
                                   9   allegations in the petition are vague or conclusory, palpably incredible, or patently
                                  10   frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11                                          DISCUSSION
                                  12          Petitioner’s habeas claims are foreclosed by the Supreme Court’s decision in
Northern District of California
 United States District Court




                                  13   Swarthout v. Cooke, 131 S. Ct. 859, 862 (2011) (“the responsibility for assuring that the
                                  14   constitutionally adequate procedures governing California’s parole system are properly
                                  15   applied rests with California courts,” and not a matter for federal habeas courts). In light
                                  16   of Cooke, the Ninth Circuit has held that “there is no substantive due process right created
                                  17   by California’s parole scheme.” Roberts v. Hartley, 640 F.3d 1042, 1046 (9th Cir. 2011).
                                  18          In the parole context, a prisoner receives constitutionally adequate process when
                                  19   “he was allowed an opportunity to be heard and was provided a statement of the reasons”
                                  20   why parole was denied. Cooke, 131 S. Ct. at 862. “The Constitution does not require
                                  21   more.” Id. (quoting Greenholtz v. Inmates of Nebraska Penal and Correctional Complex,
                                  22   442 U.S. 1, 16 (1979)). The Constitution does not even require an inquiry into whether
                                  23   California’s procedures produced the result the evidence required. Id. The Cooke rule is
                                  24   the same whether the Board or the Governor denied parole. Styre v. Adams, 645 F.3d
                                  25   1106, 1108 (9th Cir. 2011) (noting that one of the inmates in Cooke had been found
                                  26   unsuitable for parole by the Governor rather than the Board).
                                  27

                                  28                                        ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                                                                                                          CASE NO. 19-cv-08352-RS
                                                                                     2
                                   1           In the instant matter, the record shows that petitioner received the required amount
                                   2   of process. He had a hearing; was afforded an opportunity to be heard; and was provided a
                                   3   statement of reasons parole was denied. Because petitioner received constitutionally
                                   4   adequate process, no federal habeas claim lies, and the petition is DISMISSED.
                                   5                                          CONCLUSION
                                   6          The petition is DISMISSED. A certificate of appealability will not issue. Petitioner
                                   7   has not shown “that jurists of reason would find it debatable whether the petition states a
                                   8   valid claim of the denial of a constitutional right and that jurists of reason would find it
                                   9   debatable whether the district court was correct in its procedural ruling.” Slack v.
                                  10   McDaniel, 529 U.S. 473, 484 (2000). Petitioner may seek a certificate of appealability
                                  11   from the Court of Appeals. The Clerk shall enter judgment in favor of respondent, and
                                  12   close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14                  24 2020
                                       Dated: January ___,
                                                                                          _________________________
                                  15
                                                                                             RICHARD SEEBORG
                                  16                                                       United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                                                                                                           CASE NO. 19-cv-08352-RS
                                                                                      3
